Exhibit 10.1

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT is made as of the          day of
                    , 2017, by and among Quorum Health Corporation (the
“Corporation”), QHCCS, LLC (the “Employer”), and                      (the
“Executive”).

WHEREAS, the Board of Directors of the Corporation and the Board of Directors of
the Employer (the “Boards”) recognize that the possibility of a Change in
Control (as hereinafter defined) exists and that the threat or the occurrence of
a Change in Control can result in significant distraction of the Employer’s key
management personnel because of the uncertainties inherent in such a situation;

WHEREAS, the Boards have determined that it is essential and in the best
interest of the Employer, and the Corporation and its stockholders, for the
Employer to retain the services of the Executive in the event of a threat or
occurrence of a Change in Control and to ensure the Executive’s continued
dedication and efforts in such event without undue concern for the Executive’s
personal financial and employment security;

WHEREAS, in order to induce the Executive to remain in the employ of the
Employer, particularly in the event of a threat or the occurrence of a Change in
Control, the Employer desires to enter into this Agreement with the Executive to
provide the Executive with certain benefits in the event the Executive’s
employment is terminated as a result of, or in connection with, a Change in
Control;

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

1. Term of Agreement. This Agreement shall commence as of                     ,
20        , and shall continue in effect until December 31, 20        1 (the
“Term”); provided, however, that on December 31, 20        ,2 and on each
December 31st thereafter, the Term shall automatically be extended for one
(1) year unless either the Executive or the Employer shall have given written
notice to the other at least ninety (90) days prior thereto (i.e., on or before
October 1st immediately preceding) that the Term shall not be so extended;
provided further, however, that following the occurrence of a Change in Control,
the Term shall not expire prior to the expiration of twenty-four months
(24) months after such occurrence.

 

1  If the agreement is entered into before June 30, use December 31 of the
following calendar year (e.g., If the agreement is dated March 1, 2017, the
initial term should expire on December 31, 2018). If the agreement is entered
into after June 30, use December 31 of the second calendar year following (e.g.,
If the agreement is dated September 1, 2017, the initial term should expire on
December 31, 2019).

2  If the agreement is entered into before June 30, use December 31 of the
current calendar year (e.g., If the agreement is dated March 1, 2017, the
agreement should be extended for one year on December 31, 2017 unless otherwise
indicated pursuant to the terms of the agreement). If the agreement is entered
into after June 30, use December 31 of the following calendar year (e.g., If the
agreement is dated September 1, 2017, the agreement should be extended for one
year on December 31, 2018 unless otherwise indicated pursuant to the terms of
the agreement).



--------------------------------------------------------------------------------

2. Termination of Employment. If the Executive’s employment with the Employer
and with all other Affiliates of the Corporation shall be terminated following a
Change in Control, the Executive shall be entitled to the following compensation
and benefits:

(a) If the Executive experiences a “separation from service” (within the meaning
of Section 409A(a)(2)(A)(i) of the Code) with the Employer and all other
Affiliates of the Corporation as a result of (i) termination of Executive’s
employment by the Employer without Cause (other than by reason of the
Executive’s Disability) within twenty-four (24) months following a Change in
Control, or (ii) by the Executive’s termination of his or her employment for
Good Reason within twenty-four (24) months3 following a Change in Control, the
Executive shall be entitled to the following:

(i) the Employer shall pay the Executive the Executive’s Accrued Compensation;

(ii) the Employer shall pay the Executive, at the same time that the Employer
makes annual bonus payments under the Incentive Plan to other senior Executives,
a pro rata portion of the annual bonus that would have been paid to the
Executive under the Incentive Plan in respect of the year in which the
Termination Date occurred had the Executive remained employed through the
applicable payment date under the Incentive Plan, calculated by multiplying such
amount by a fraction, the numerator of which is the number of days in the year
through the Termination Date and the denominator of which is 365;

(iii) the Employer shall pay the Executive as severance pay and in lieu of any
further compensation for periods subsequent to the Termination Date, an amount
determined by multiplying three (3)4 times the sum of (A) the Executive’s Base
Amount and (B) the Executive’s Bonus Amount;

(iv) for thirty-six (36)5 months following the Termination Date (the
“Continuation Period”), the Employer shall arrange, at its sole expense, to
provide the Executive with health and welfare benefits (other than long-term
disability insurance benefits) that are substantially similar to the better of
(when considered in the aggregate) (X) those health and welfare benefits (other
than long-term disability insurance benefits) that the Executive was receiving
or entitled to receive immediately prior to the Change in Control, and (Y) those
health and welfare benefits (other than long-term disability insurance benefits)
that the Executive was receiving or entitled to receive immediately prior to the
Termination Date; and

(v) the Employer shall reimburse the Executive for the costs, fees and expenses
of outplacement assistance services (not to exceed ten thousand dollars
($10,000)) provided by any bona fide outplacement agency selected by the
Executive.

 

3  12 months for officers other than NEOs

4  2x for officers other than NEOs

5  24 months for officers other than NEOs

 

2



--------------------------------------------------------------------------------

(b) If the Executive’s employment with the Employer and with all Affiliates of
the Corporation shall be terminated by the Employer without Cause (other than by
reason of the Executive’s Disability) at any time prior to the date of a Change
in Control and such termination (i) occurred after the Corporation or the
Employer entered into a definitive agreement, the consummation of which would
constitute a Change in Control or (ii) the Executive reasonably demonstrates
that such termination was at the request of a third party who has indicated an
intention or has taken steps reasonably calculated to effect a Change in Control
(a “Third Party”), such termination shall be deemed to have occurred after a
Change in Control.

(c) If the Executive’s employment with the Employer and with all Affiliates of
the Corporation shall be terminated for Cause, the Employer shall pay to the
Executive any unpaid portion of the Executive’s base salary through the
Termination Date at the rate in effect at the time Notice of Termination is
given and shall pay any amounts required to be paid to the Executive pursuant to
any other compensation plans, programs or arrangements then in effect, or which
are required to be paid under applicable law, and the Employer shall have no
further obligations to the Executive under this Agreement.

(d) The amounts provided for in Sections 2(a) and 2(b) shall be subject to the
Executive’s execution, delivery and non-revocation of a Waiver and Release of
Claims substantially the form attached hereto as Exhibit A (the “Release”)
within forty five (45) days after the Executive’s Termination Date and the
amounts provided for in Sections 2(a)(iii) shall be paid in a single lump sum
cash payment on the forty fifth (45th) after the Executive’s Termination Date;
provided, however, that, notwithstanding the foregoing, if the Executive is a
“specified employee” for purposes of Section 409A of Code and the regulations
issued thereunder (a “Specified Employee”), any payments required to be made
pursuant to Section 2(a) (iii) shall not commence until one (1) day after the
day which is six (6) months after the Executives separation from service (the
“Delay Period”). In addition, if the Executive is a Specified Employee, to the
extent that benefits to be provided to the Executive pursuant to Sections
2(a)(iv) and 2(a)(v) of this Agreement are not “disability pay,” “death benefit”
plans or non-taxable medical benefits within the meaning of Treasury Regulation
Section 1.409A-1(a)(5) or other benefits not considered nonqualified deferred
compensation within the meaning of that regulation, such provision of benefits
shall be delayed until the end of the Delay Period, unless the Executive’s
termination occurs by reason of his death. Notwithstanding the foregoing, to the
extent that the previous sentence applies to the provision of any ongoing
benefits that would not be required to be delayed if the premiums were paid by
the Executive, the Executive shall pay the full cost of the premiums for such
benefits during the Delay Period and the Corporation shall pay the Executive an
amount equal to the amount of such premiums paid by the Executive during the
Delay Period within ten (10) days after the end of the Delay Period. To the
extent that any benefits to be provided to the Executive pursuant to this
Agreement are considered nonqualified deferred compensation and are
reimbursements subject to Treasury Regulation Section 1.409A-3(i)(1)(iv), then
(i) the reimbursement of eligible expenses related to such benefits shall be
made on or before the last day of the Executive taxable year following the
Executive taxable year in which the expense was incurred and
(ii) notwithstanding anything to the contrary in this Agreement or any plan
providing for such benefits, the amount of expenses eligible for reimbursements
during any taxable year of the Executive shall not affect the expenses eligible
for reimbursements in any other taxable year.

 

3



--------------------------------------------------------------------------------

(e) The Executive shall not be required to mitigate the amount of any payment or
benefit provided for in this Agreement by seeking other employment or otherwise
and no such payment or benefit shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment.

(f) The severance pay and benefits provided for in this Section 2 shall be in
lieu of any other severance pay to which the Executive may be entitled under the
Employer’s severance policy or any other plan, agreement or arrangement of the
Employer or any other Affiliate of the Corporation.

(g) The Executive’s entitlement to other compensation or benefits pursuant to
the Employer’s employee benefit plans and other applicable programs and
practices shall be determined in accordance with the terms of those plans,
programs and practices as in effect from time to time.

(h) The Employer’s and the Corporation’s obligations pursuant to this Section 2
shall be conditioned upon the Executive’s execution, delivery and non-revocation
of the Release.

3. Notice of Termination. Following a Change in Control, (a) any intended
termination of the Executive’s employment by the Employer shall be communicated
by a Notice of Termination from the Employer to the Executive, and (b) any
intended termination of the Executive’s employment by the Executive for Good
Reason shall be communicated by a Notice of Termination from the Executive to
the Employer within six (6) months of the Executive becoming aware of the event
or action constituting Good Reason or, if later, within six (6) months after the
date of the Change in Control.

4. Fees and Expenses. The Employer shall pay all legal fees and related expenses
(including the costs of experts, evidence and counsel) incurred in good faith by
the Executive as they become due over the lifetime of the Executive as a result
of (a) the termination of the Executive’s employment by the Employer or by the
Executive for Good Reason (including all such fees and expenses, if any,
incurred in contesting, defending or disputing the basis for any such
termination of employment), (b) the Executive’s hearing before the Board of
Directors of the Corporation as contemplated in Section 18(e) of this Agreement
or (c) the Executive seeking to obtain or enforce any right or benefit provided
by this Agreement or by any other plan or arrangement maintained by the Employer
under which the Executive is or may be entitled to receive benefits. Payments
and reimbursements to which the Executive is entitled under this Section 5 shall
be made not later than March 15 of the taxable year of the Employee next
following the taxable year in which the expense was incurred.

5. Transfer of Employment. Notwithstanding any other provision herein to the
contrary, the Employer shall cease to have any further obligation or liability
to the Executive under this Agreement if (a) the Executive’s employment with the
Employer terminates as a result

 

4



--------------------------------------------------------------------------------

of the transfer of the Executive’s employment to any other Affiliate of the
Corporation, (b) this Agreement is assigned to such other Affiliate, and
(c) such other Affiliate expressly assumes and agrees to perform this Agreement
in the same manner and to the same extent that the Employer would be required to
perform it if no assignment had taken place. Any Affiliate to which this
Agreement is so assigned shall be treated as the “Employer” for all purposes of
this Agreement on or after the date as of which such assignment to the
Affiliate, and the Affiliate’s assumption and agreement to so perform this
Agreement, becomes effective.

6. Corporation’s Obligation. The Corporation agrees that it will take such steps
as may be necessary to cause the Employer (or any Affiliate that has become the
“Employer” pursuant to Section 6 hereof) to meet each of its obligations to the
Executive under this Agreement.

7. Section 280G. In the event any payments or benefits otherwise payable to the
Executive, whether or not pursuant to this Agreement, (1) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (2) but for this
Section 7, would be subject to the excise tax imposed by Section 4999 of the
Code, then such payments and benefits will be either (x) delivered in full, or
(y) delivered as to such lesser extent that would result in no portion of such
payments and benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income and employment taxes and the excise tax imposed
by Section 4999 of the Code (and any equivalent state or local excise taxes),
results in the receipt by the Executive on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such payments
and benefits may be taxable under Section 4999 of the Code. Unless the Employer
and the Executive otherwise agree in writing, any determination required under
this Section 7 will be made in good faith by the Employer, whose determination
will be conclusive and binding upon the Executive and the Employer for all
purposes absent manifest error, and the Employer shall provide the Executive
with the data and analysis supporting such determination. For purposes of making
the calculations required by this paragraph, the Employer (i) may make
reasonable assumptions and approximations concerning applicable taxes, (ii) may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code, and (iii) shall take into account a
“reasonable compensation” (within the meaning of Q&A-9 and Q&A-40 to Q&A 44 of
the final regulations under Section 280G of the Code) analysis of the value of
services provided or to be provided by the Executive, including any agreement by
the Executive (if applicable) to refrain from performing services pursuant to a
covenant not to compete or similar covenant applicable to the Executive that may
then be in effect. The Executive agrees to furnish to the Employer such
information and documents as the Employer may reasonably request in order to
make a determination under this provision. To the extent such aggregate
parachute payment amounts are required to be so reduced, the parachute payment
amounts due to the Executive (but no non-parachute payment amounts) shall be
reduced in the following order: (i) the parachute payments that are payable in
cash shall be reduced (if necessary, to zero) with amounts that are payable last
reduced first; (ii) payments and benefits due in respect of any equity, valued
at full value (rather than accelerated value) (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24) shall be reduced in each
case in reverse order beginning with payments or benefits which are to be paid
the furthest in time; and (iii) all other non-cash benefits not otherwise
described in clause (ii) of this

 

5



--------------------------------------------------------------------------------

Section 7 reduced last. In applying these principles, any reduction or
elimination of the payments shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.

8. Section 409A.

(a) It is intended that (i) each payment or installment of payments provided
under this Agreement is a separate “payment” for purposes of Section 409A
(“Section 409A”) of the Code, and (ii) that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A,
including those provided under Treasury Regulations 1.409A-1(b)(4) (regarding
short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two
(2) year exception) and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay). In addition, in the event that the Change in Control that
triggers payments and benefits under Section 2(a) does not constitute a “change
in ownership,” “change in effective control,” or “change in the ownership of a
substantial portion of the assets” of the Corporation within the meaning of
Section 409A or the lump sum payment of a portion of the amounts in
Section 2(a)(iii)(A) and (B) are prohibited by Section 409A, then the payment of
base salary and annual cash incentive bonus under Sections 2(a)(iii)(A) and
(B) shall be paid in pro rata installments over the period otherwise required by
Section 409A in accordance with the normal payroll practices of the Employer
rather than as a single lump sum, and any remainder shall be paid as a lump sum
in accordance with the requirements of Section 2(a) and this Section 8(a).

(b) Notwithstanding any other provision herein to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Section 409A and the Treasury Regulations promulgated thereunder
be subject to offset by any other amount unless otherwise permitted by
Section 409A of the Code.

(c) For the avoidance of doubt, any payment due under this Agreement within a
period following the Executive’s termination of employment, death, disability or
other event, shall be made on a date during such period as determined by the
Employer in its sole discretion.

(d) This Agreement shall be interpreted in accordance with, and the Corporation,
the Employer and the Executive will use their best efforts to achieve timely
compliance with, Section 409A and the Treasury Regulations and other
interpretive guidance promulgated thereunder, including without limitation any
such regulations or other guidance that may be issued after the date of this
Agreement. By accepting this Agreement, the Executive hereby agrees and
acknowledges that neither the Corporation nor the Employer makes any
representations with respect to the application of Section 409A to any tax,
economic or legal consequences of any payments payable to the Executive
hereunder. Further, by the acceptance of this Agreement, the Executive
acknowledges that (i) the Executive has obtained independent tax advice
regarding the application of Section 409A to the payments due to the Executive
hereunder, (ii) the Executive retains full responsibility for the potential
application of Section 409A to the tax and legal consequences of payments
payable to the Executive hereunder and (iii) neither the Corporation nor the
Employer shall indemnify or otherwise compensate the Executive for any violation
of Section 409A that my occur in connection with this Agreement. The parties
agree to cooperate in good faith to amend such documents and to take such
actions as may be necessary or appropriate to comply with Section 409A of the
Code.

 

6



--------------------------------------------------------------------------------

9. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including any Notice of
Termination) shall be in writing, shall be signed by the Executive if to the
Employer or by a duly authorized officer of the Employer if to the Executive,
and shall be deemed to have been duly given when personally delivered or sent by
certified mail, return receipt requested, postage prepaid. Notices to the
Employer or the Corporation shall be delivered to the attention of the General
Counsel at the corporate headquarters of the Corporation. Notices to the
Executive shall be delivered to the address reflected in the payroll records of
the Employer. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing thereof, except that notice of change of address shall be effective only
upon receipt.

10. Nature of Rights. The Executive shall have the status of a mere unsecured
creditor of the Employer and the Corporation with respect to the Executive’s
right to receive any payment under this Agreement. This Agreement shall
constitute a mere promise by the Employer and the Corporation to make payments
in the future of the benefits provided for herein. It is the intention of the
parties hereto that the arrangements reflected in this Agreement shall be
treated as unfunded for tax purposes and, if it should be determined that Title
I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
is applicable to this Agreement, for purposes of Title I of ERISA. Except as
provided in Section 2(g), nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Employer, the Corporation or any other
Affiliate of the Corporation and for which the Executive may qualify, nor shall
anything herein limit or reduce such rights as the Executive may have under any
other agreements with the Employer, the Corporation or any other Affiliate of
the Corporation. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan or program of the Employer, the
Corporation or any other Affiliate of the Corporation shall be payable in
accordance with such plan or program, except as explicitly modified by this
Agreement.

11. Settlement of Claims; Interest Rate. The Employer’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, defense, recoupment, or other right which
the Employer may have against the Executive or others. Without limiting the
rights of the Executive at law or in equity, if the Employer fails to make any
payment or provide any benefit required to be made or provided hereunder on a
timely basis, the Employer will pay interest on the amount or value thereof at
an annualized rate of interest equal to the so-called composite “prime rate” as
quoted from time to time during the relevant period in the Southwest Edition of
The Wall Street Journal. Such interest will be payable as it accrues on demand.
Any change in such prime rate will be effective on and as of the date of such
change.

12. Alternative Dispute Resolution. The parties hereto agree that any
controversy or claim arising out of or relating to this Agreement or the breach
thereof, shall be settled by

 

7



--------------------------------------------------------------------------------

binding arbitration by an arbitration panel selected in accordance with the
then-current arbitrator selection procedures of the American Arbitration
Association. Such arbitration shall be conducted in the Middle District of
Tennessee (absent mutual agreement by the parties to do otherwise) pursuant to
the national rules for the resolution of employment disputes of the American
Arbitration Association then in effect. The decision or award in any such
arbitration will be final and binding upon the parties and judgment upon such
decision or award may be entered in any court of competent jurisdiction or
application may be made to any such court for judicial acceptance of such
decision or award and an order of enforcement. In the event that any procedural
matter is not covered by the aforesaid rules, the procedural law of Delaware
will govern. The Employer shall bear all costs and expenses incurred by the
Executive in the arbitration, as well as its own costs and expenses and the
costs and expenses of any of its Affiliates.

13. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive, the Corporation and the Employer. No waiver by any
party hereto at any time of any breach by any other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreement or
representation, oral or otherwise, express or implied, with respect to the
subject matter hereof has been made by any party which is not expressly set
forth in this Agreement.

14. Successors; Binding Agreement.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Employer, the Corporation and their respective Successors and Assigns. The
Employer and the Corporation shall require their respective Successors and
Assigns to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Employer and/or the Corporation would be
required to perform it if no such succession or assignment had taken place.

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive or the Executive’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal personal representative.

15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of Delaware
without giving effect to the conflict of laws principles thereof.

16. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

8



--------------------------------------------------------------------------------

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto, and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the parties hereto.

18. Definitions.

(a) “Accrued Compensation” means all amounts of compensation for services
rendered to the Employer or any other Affiliate that have been earned or accrued
through the Termination Date but that have not been paid as of the Termination
Date including (a) base salary, (b) any bonus with respect to the prior fiscal
year of the Corporation, (c) reimbursement for reasonable and necessary business
expenses incurred by the Executive on behalf of the Employer during the period
ending on the Termination Date and (d) vacation pay; provided, however, that
Accrued Compensation shall not include any amounts described in clause (a) or
clause (b) that have been deferred pursuant to any salary reduction or deferred
compensation elections made by the Executive.

(b) “Affiliate” means any entity directly or indirectly controlled by,
controlling or under common control with the Corporation or any corporation or
other entity acquiring, directly or indirectly, all or substantially all the
assets and business of the Corporation, whether by operation of law or
otherwise.

(c) “Base Amount” means the Executive’s annual base salary at the rate in effect
as of the date of a Change in Control or, if greater, at any time thereafter,
determined without regard to any salary reduction or deferred compensation
elections made by the Executive.

(d) “Bonus Amount” means the greater of (a) the target annual bonus that would
be payable to the Executive under the Incentive Plan in respect of the fiscal
year during which the Termination Date occurs assuming that both the Corporation
and the Executive satisfy 100% of the performance objective(s) specified in or
pursuant to the applicable agreement, policy, plan, program or arrangement and
communicated to the Executive, and (b) the highest annual bonus paid or payable
under the Incentive Plan in respect of any of the three full fiscal years ended
prior to the Termination Date or, if greater, the three (3) full fiscal years
ended prior to the Change in Control.

(e) “Cause” means a termination of employment where the Executive has been
convicted of a felony or the termination is evidenced by a resolution adopted in
good faith by two-thirds of the Board of Directors of the Corporation that the
Executive:

(i) intentionally and continually failed substantially to perform the
Executive’s reasonably assigned duties with the Employer or the Corporation
(other than a failure resulting from the Executive’s incapacity due to physical
or mental illness or from the assignment to the Executive of duties that would
constitute Good Reason) which failure continued for a period of at least thirty
(30) days after a written notice of demand for substantial performance, signed
by a duly authorized officer of the Employer or the Corporation, has been
delivered to the Executive specifying the manner in which the Executive has
failed substantially to perform, or

 

9



--------------------------------------------------------------------------------

(ii) intentionally engaged in conduct which is demonstrably and materially
injurious to the Corporation or the Employer; provided, however, that no
termination of the Executive’s employment shall be for Cause as set forth in
this Section 18(e) until (1) there shall have been delivered to the Executive a
copy of a written notice, signed by a duly authorized officer of the Employer or
the Corporation, setting forth that the Executive was guilty of the conduct set
forth in this Section 18(e) and specifying the particulars thereof in detail,
and (2) the Executive shall have been provided an opportunity to be heard in
person by the Board of Directors of the Corporation (with the assistance of the
Executive’s counsel if the Executive so desires).

No act, nor failure to act, on the Executive’s part, shall be considered
“intentional” unless the Executive has acted, or failed to act, with a lack of
good faith and with a lack of reasonable belief that the Executive’s action or
failure to act was in the best interest of the Corporation and the Employer.
Notwithstanding anything contained in this Agreement to the contrary, no failure
to perform by the Executive after a Notice of Termination is given to the
Employer by the Executive shall constitute Cause for purposes of this Agreement.

(f) “Change in Control” means the occurrence of any of the following:

(i) An acquisition (other than directly from the Corporation) of any voting
securities of the Corporation (the “Voting Securities”) by any “Person” (as the
term “person” is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than twenty-five percent (25%) of
(1) the then-outstanding shares of common stock of the Corporation (or any other
securities into which such shares of common stock are changed or for which such
shares of common stock are exchanged) (the “Shares”) or (2) the combined voting
power of the Corporation’s then-outstanding Voting Securities; provided,
however, that in determining whether a Change in Control has occurred pursuant
to this paragraph (a), the acquisition of Shares or Voting Securities in a
“Non-Control Acquisition” (as hereinafter defined) shall not constitute a Change
in Control. A “Non-Control Acquisition” shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by the
Corporation or any corporation or other Person the majority of the voting power,
voting equity securities or equity interest of which is owned, directly or
indirectly, by the Corporation (for purposes of this definition, a “Related
Entity”), (ii) the Corporation or any Related Entity, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined); or

(ii) The individuals who, as of the date hereof, are members of the board of
directors of the Corporation (the “Incumbent Board”), cease for any reason to
constitute at least a majority of the members of the board of directors of the
Corporation or, following a Merger (as hereinafter defined), the board of
directors of (x) the

 

10



--------------------------------------------------------------------------------

corporation resulting from such Merger (the “Surviving Corporation”), if fifty
percent (50%) or more of the combined voting power of the then-outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a “Parent Corporation”) or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation; provided, however, that, if the election, or nomination for
election by the Corporation’s common stockholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of the Plan, be considered a member of the
Incumbent Board; and provided, further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the board of directors of the
Corporation (a “Proxy Contest”), including by reason of any agreement intended
to avoid or settle any Proxy Contest; or

(iii) The consummation of:

(A) A merger, consolidation or reorganization with or into the Corporation or in
which securities of the Corporation are issued (a “Merger”), unless such Merger
is a “Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger
in which:

(1) the stockholders of the Corporation immediately before such Merger own
directly or indirectly immediately following such Merger at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of
(x) the Surviving Corporation, if there is no Parent Corporation or (y) if there
is one or more than one Parent Corporation, the ultimate Parent Corporation;

(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and

(3) no Person other than the Corporation, any Related Entity, any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
the Merger, was maintained by the Corporation or any Related Entity, or any
Person who, immediately prior to the Merger had Beneficial Ownership of
twenty-five percent (25%) or more of the then outstanding Shares or Voting
Securities, has Beneficial Ownership, directly or indirectly, of twenty-five
percent (25%) or more of the combined voting power of the outstanding voting
securities or common stock of (x) the Surviving Corporation, if fifty percent
(50%) or more of the combined voting power of the then outstanding voting
securities of the Surviving Corporation is not Beneficially Owned, directly or
indirectly by a Parent Corporation, or (y) if there is one or more than one
Parent Corporation, the ultimate Parent Corporation; or

 

11



--------------------------------------------------------------------------------

(B) A Major Asset Disposition, which means the sale or other disposition in one
transaction or a series of related transactions (other than a transfer to a
Related Entity or a transfer under conditions that would constitute a
Non-Control Transaction, with the disposition of assets being regarded as a
Merger) of 50% or more of the assets of the Corporation and its subsidiaries on
a consolidated basis; and any specified percentage or portion of the assets of
the Corporation shall be based on the total gross fair market value, as
determined by a majority of the members of the Incumbent Board without regard to
any associated liabilities. For the avoidance of doubt, the distribution to the
Corporation’s stockholders of the stock of a Related Entity or any other assets
that constitute 50% or more of the assets of the Corporation and its
subsidiaries on a consolidated basis (determined as aforesaid) shall constitute
a Major Asset Disposition (whether or not such distribution constitutes a
Non-Control Transaction).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Corporation which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Corporation and, after such share acquisition by the
Corporation, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.

(g) “Employer” and “Corporation” have the meanings set forth in the Recitals,
and all references thereto shall include their respective Successors and
Assigns.

(h) “Disability” means a physical or mental infirmity which impairs the
Executive’s ability to substantially perform the Executive’s duties with the
Employer for six (6) consecutive months, and within the time period set forth in
a Notice of Termination given to the Executive (which time period shall not be
less than thirty (30) days), the Executive shall not have returned to full-time
performance of the Executive’s duties; provided, however, that if the Employer’s
Long Term Disability Plan, or any successor plan (the “Disability Plan”), is
then in effect, the Executive shall not be deemed disabled for purposes of this
Agreement unless the Executive is also eligible for “Total Disability” (as
defined in the Disability Plan) benefits (or similar benefits in the event of a
successor plan) under the Disability Plan.

(i) “Good Reason” means the occurrence after a Change in Control of any of the
following events or conditions:

 

12



--------------------------------------------------------------------------------

(i) a change in the Executive’s status, title, position or responsibilities
(including reporting responsibilities) which, in the Executive’s reasonable
judgment, represents an adverse change from the Executive’s status, title,
position or responsibilities as in effect immediately prior thereto; the
assignment to the Executive of any duties or responsibilities which, in the
Executive’s reasonable judgment, are inconsistent with the Executive’s status,
title, position or responsibilities; or any removal of the Executive from or
failure to reappoint or reelect the Executive to any of such offices or
positions, except in connection with the termination of the Executive’s
employment for Disability, Cause, as a result of the Executive’s death or by the
Executive other than for Good Reason;

(ii) a reduction in the Executive’s annual base salary below the Base Amount;

(iii) the relocation of the offices of the Employer to a location more than
twenty-five (25) miles from the location of such offices immediately prior to
such Change in Control, or the Employer’s or the Corporation’s requiring the
Executive to be based anywhere other than such offices, except to the extent the
Executive was not previously assigned to a principal location and except for
required travel on the Employer’s or the Corporation’s business to an extent
substantially consistent with the Executive’s business travel obligations at the
time of the Change in Control;

(iv) the failure by the Employer or the Corporation to pay to the Executive any
portion of the Executive’s current compensation or to pay to the Executive any
portion of an installment of deferred compensation under any deferred
compensation program of the Employer or the Corporation in which the Executive
participated, within seven (7) days of the date such compensation is due;

(v) the failure by the Employer or the Corporation to (A) continue in effect
(without reduction in benefit level, and/or reward opportunities) any material
compensation or employee benefit plan in which the Executive was participating
immediately prior to the Change in Control, unless a substitute or replacement
plan has been implemented which provides substantially identical compensation or
benefits to the Executive or (B) provide the Executive with compensation and
benefits, in the aggregate, at least equal (in terms of benefit levels and/or
reward opportunities) to those provided for under each other compensation or
employee benefit plan, program and practice in which the Executive was
participating immediately prior to the Change in Control;

(vi) the failure of the Employer or the Corporation to obtain from its
Successors or Assigns the express assumption and agreements required under
Section 14 hereof; or

(vii) any purported termination of the Executive’s employment by the Employer
which is not effected pursuant to a Notice of Termination satisfying the terms
set forth in the definition of Notice of Termination (and, if applicable, the
terms set forth in the definition of Cause).

 

13



--------------------------------------------------------------------------------

Any event or condition (A) described in subsections (i), (ii), (iii), (iv),
(vi) or (vii) which occurs at any time prior to the date of a Change in Control
and (A) which occurred after the Employer entered into a definitive agreement,
the consummation of which would constitute a Change in Control or (B) which the
Executive reasonably demonstrates was at the request of a Third Party who has
indicated an intention or has taken steps reasonably calculated to effect a
Change in Control, shall constitute Good Reason for purposes of this Agreement,
notwithstanding that it occurred prior to a Change in Control.

(j) “Incentive Plan” means the Quorum Health Corporation 2016 Employee
Performance Incentive Plan, or any successor annual incentive plan, maintained
by the Employer or any other Affiliate.

(k) “Notice of Termination” means, following a Change in Control, a written
notice of termination of the Executive’s employment, signed by the Executive if
to the Employer or by a duly authorized officer of the Employer if to the
Executive, which indicates the specific termination provision in this Agreement,
if any, relied upon and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

(l) “Successors and Assigns” means, with respect to the Employer or the
Corporation, a corporation or other entity acquiring all or substantially all
the assets and business of the Employer or the Corporation, as the case may be
(including this Agreement) whether by operation of law or otherwise.

(m) “Termination Date” means

(i) (A) in the case of the Executive’s death, the date of death, (B) if the
Executive’s employment is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that the Executive shall not have
returned to the performance of the Executive’s duties on a full-time basis
during such thirty (30) day period) and (C) if the Executive’s employment is
terminated for any other reason, the date specified in the Notice of Termination
(which, in the case of a termination for Cause, shall not be less than thirty
(30) days and, in the case of a termination for Good Reason, shall not be more
than sixty (60) days, from the date such Notice of Termination is given);
provided, however, that if within thirty (30) days after a Notice of Termination
by the Employer for Cause or a Notice of Termination by the Executive for Good
Reason is given, the party receiving such Notice of Termination in good faith
notifies the other party that a dispute exists concerning the basis for the
termination, the provisions of paragraph (ii) shall apply.

(ii) If the Executive gives the Employer Notice of Termination for Good Reason
and the Employer disputes the basis for the termination, the Termination Date
shall be the date on which the dispute is finally determined, either by mutual
written agreement of the parties, or by arbitration as provided in Section 12,
and the Employer shall continue to pay the Executive the Executive’s Base Amount
and continue the

 

14



--------------------------------------------------------------------------------

Executive as a participant in all compensation, incentive, bonus, pension,
profit sharing, medical, hospitalization, dental, life insurance and disability
benefit plans in which the Executive was participating when the notice giving
rise to the dispute was given, until such Termination Date, provided that if the
Executive continues to perform the Executive’s duties with the Employer during
the pendency of such dispute, the Executive shall not be obligated to repay to
the Employer any amounts paid or benefits provided pursuant to this
Section 18(m), and provided, further, that if the Executive ceased performing
the Executive’s duties with the Employer during the pendency of such dispute,
and the dispute is resolved in favor of the Executive, any amount owed to the
Executive pursuant to Sections 2 and 3 of this Agreement shall be reduced to the
extent of any amount the Executive received pursuant to this Section 18(m)
during the pendency of such dispute; and (ii) if the Employer gives the
Executive Notice of Termination for Cause and the Executive disputes the basis
for the termination, the Termination Date shall be as determined pursuant to
Section 18(m)(i) and during the pendency of such dispute the Executive shall not
be entitled to payment of the Executive’s Base Amount from the Employer and,
except as required by law, the Executive’s participation in the Employer’s
benefit plans and programs shall be discontinued.

[signature block appears on the next page]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, intending
the Agreement to become binding and effective as of the date and year first
written above.

 

QUORUM HEALTH CORPORATION

By:    

Name:    

Title:    

QHCCS, LLC

By:    

Name:    

Title:    

      Executive  

 

16



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE OF CLAIMS

1. General Release. In consideration of the payments and benefits to be made
under the Change in Control Severance Agreement, dated as of
                    , 20        , to which Quorum Health Corporation. (the
“Corporation”), QHCCS, LLC (the “Employer”), and                      (the
“Executive”) are parties (the “Agreement”), the Executive, with the intention of
binding the Executive and the Executive’s heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge the
Corporation, the Employer and the parents, subsidiaries and affiliates of each
of them (collectively, the “Corporation Affiliated Group”), their present and
former officers, directors, executives, agents, shareholders, attorneys,
employees and employee benefits plans (and the fiduciaries thereof), and the
successors, predecessors and assigns of each of the foregoing (collectively, the
“Corporation Released Parties”), of and from any and all claims, actions, causes
of action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known,
unknown, suspected or unsuspected which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any Corporation Released Party (an “Action”) arising out
of or in connection with the Executive’s service as an employee, officer and/or
director to any member of the Corporation Affiliated Group (or the predecessors
thereof), including (i) the termination of such service in any such capacity,
(ii) for severance or vacation benefits, unpaid wages, salary or incentive
payments, (iii) for breach of contract, wrongful discharge, impairment of
economic opportunity, defamation, intentional infliction of emotional harm or
other tort and (iv) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning harassment,
discrimination, retaliation and other unlawful or unfair labor and employment
practices), any and all Actions based on the Employee Retirement Income Security
Act of 1974 (“ERISA”), and any and all Actions arising under the civil rights
laws of any federal, state or local jurisdiction, including, without limitation,
Title VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), Sections 503 and 504 of the Rehabilitation Act, the
Family and Medical Leave Act and the Age Discrimination in Employment Act
(“ADEA”), excepting only:

(a) rights of the Executive under this Waiver and Release of Claims and under
the Agreement;

(b) rights of the Executive relating to equity awards held by the Executive as
of the Executive’s date of termination;

(c) the right of the Executive to receive benefits required to be paid in
accordance with applicable law;

(d) rights to indemnification the Executive may have (i) under applicable
corporate law, (ii) under the by-laws or certificate of incorporation of any
Corporation Released Party or (iii) as an insured under any director’s and
officer’s liability insurance policy now or previously in force;

 

17



--------------------------------------------------------------------------------

(e) claims (i) for benefits under any health, disability, retirement,
supplemental retirement, deferred compensation, life insurance or other, similar
employee benefit plan or arrangement of the Corporation Affiliated Group and
(ii) for earned but unused vacation pay through the date of termination in
accordance with applicable policy of the Corporation Affiliated Group; and

(f) claims for the reimbursement of unreimbursed business expenses incurred
prior to the date of termination pursuant to applicable policy of the
Corporation Affiliated Group.

2. No Admissions, Complaints or Other Claims. The Executive acknowledges and
agrees that this Waiver and Release of Claims is not to be construed in any way
as an admission of any liability whatsoever by any Corporation Released Party,
any such liability being expressly denied. The Executive also acknowledges and
agrees that the Executive has not, with respect to any transaction or state of
facts existing prior to the date hereof, filed any Actions against any
Corporation Released Party with any governmental agency, court or tribunal.

3. Application to all Forms of Relief. This Waiver and Release of Claims applies
to any relief no matter how called, including, without limitation, wages, back
pay, front pay, compensatory damages, liquidated damages, punitive damages for
pain or suffering, costs and attorney’s fees and expenses.

4. Specific Waiver. The Executive specifically acknowledges that the Executive’s
acceptance of the terms of this Waiver and Release of Claims is, among other
things, a specific waiver of any and all Actions under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything herein
purport, to be a waiver of any right or Action which by law the Executive is not
permitted to waive.

5. Voluntariness. The Executive acknowledges and agrees that the Executive is
relying solely upon the Executive’s own judgment; that the Executive is over
eighteen years of age and is legally competent to sign this Waiver and Release
of Claims; that the Executive is signing this Waiver and Release of Claims of
the Executive’s own free will; that the Executive has read and understood the
Waiver and Release of Claims before signing it; and that the Executive is
signing this Waiver and Release of Claims in exchange for consideration that the
Executive believes is satisfactory and adequate. The Executive also acknowledges
and agrees that the Executive has been informed of the right to consult with
legal counsel and has been encouraged to do so.

6. Complete Agreement/Severability. This Waiver and Release of Claims
constitutes the complete and final agreement between the parties and supersedes
and replaces all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this Waiver and Release of Claims.
All provisions and portions of this Waiver and Release of Claims are severable.
If any provision or portion of this Waiver and Release of Claims or the
application of any provision or portion of the Waiver and Release of Claims
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this Waiver and Release of Claims
shall remain in full force and shall continue to be enforceable to the fullest
and greatest extent permitted by law.

 

18



--------------------------------------------------------------------------------

7. Acceptance and Revocability. The Executive acknowledges that the Executive
has been given a period of 21 days within which to consider this Waiver and
Release of Claims, unless applicable law requires a longer period, in which case
the Executive shall be advised of such longer period and such longer period
shall apply. The Executive may accept this Waiver and Release of Claims at any
time within this period of time by signing the Waiver and Release of Claims and
returning it to the Employer. This Waiver and Release of Claims shall not become
effective or enforceable until seven calendar days after the Executive signs it.
The Executive may revoke the Executive’s acceptance of this Waiver and Release
of Claims at any time within that seven calendar day period by sending written
notice to the Employer. Such notice must be received by the Employer within the
seven calendar day period in order to be effective and, if so received, would
void this Waiver and Release of Claims for all purposes.

8. Governing Law. Except for issues or matters as to which federal law is
applicable, this Waiver and Release of Claims shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without giving
effect to the conflicts of law principles thereof.

 

      Print Name:    

 

19